CRIST, Judge.
Director appeals from a circuit court judgment overturning the suspension of Felber’s license. We affirm.
To uphold the suspension, the trial court had to find (1) the suspect was arrested upon probable cause, and (2) the results of the chemical analysis showed a blood alcohol concentration of .13 of one percent or more. Collins v. Director of Revenue, 691 S.W.2d 246, 252[11] (Mo. banc 1985). In order to show the blood alcohol concentra*453tion, the test had to be performed (1) according to the techniques and methods approved by the Division of Health, (2) by a person possessing a valid permit, and (3) by using equipment and devices approved by the division. Jannett v. King, 687 S.W.2d 252, 254[2] (Mo.App.1985). Neither the testimony nor Director’s offer of proof satisfy part three in that there was no evidence as to what machine was used to conduct the breath analysis.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.